United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 04-3012
                                     ___________

United States of America,           *
                                    *
          Plaintiff-Appellee,       *
                                    * Appeal from the United States
    v.                              * District Court for the
                                    * District of Nebraska.
Drewmaine Brown,                    *
                                    *    [UNPUBLISHED]
          Defendant-Appellant.      *
                               ___________

                              Submitted: March 15, 2005
                                 Filed: June 27, 2005
                                  ___________

Before WOLLMAN, LAY, and HANSEN, Circuit Judges.
                          ___________

PER CURIAM.

        The defendant in this case was sentenced prior to the United States Supreme
Court decision in United States v. Booker, 125 S. Ct. 738 (2005). At the time of
sentencing, the defendant raised and preserved error as to the constitutionality of the
federal sentencing guidelines. During the sentencing hearing, the district court stated
that if the federal sentencing regime were to change after Booker, the defendant could
file a motion asking the district court to reconsider his sentence. It then sentenced the
defendant to the minimum possible sentence under the applicable sentencing
guidelines. Accordingly, we cannot say that the error in this case was harmless. We
therefore vacate and remand for resentencing pursuant to United States v. Booker,
125 S. Ct. 738 (2005). See United States v. Haidley, 400 F.3d 642, 644-46 (8th Cir.
2005).
                      ______________________________




                                       -2-